Name: 87/608/EEC: Council Decision of 21 December 1987 on the conclusion of the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 1987-12-31

 Avis juridique important|31987D060887/608/EEC: Council Decision of 21 December 1987 on the conclusion of the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community Official Journal L 393 , 31/12/1987 P. 0036 - 0036 Finnish special edition: Chapter 11 Volume 13 P. 0158 Swedish special edition: Chapter 11 Volume 13 P. 0158 COUNCIL DECISIONof 21 December 1987on the conclusion of the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community(87/608/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the assent of the European Parliament (1), Whereas the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus (2), signed at Brussels on 19 December 1972, should be approved, in order to take into account the accession of the Kingdom of Spain and the Portuguese Republic to the Community, HAS DECIDED AS FOLLOWS: Article 1The Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and thePortuguese Republic to the Community is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2The President of the Council shall give the notification provided for in Article 25 of the Protocol (3). Article 3This Decision shall take effect on the day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 21 December 1987. For the CouncilThe PresidentB. HAARDERPOR:L393UMBE15.96FF: 8UE0; SETUP: 01; Hoehe: 446 mm; 46 Zeilen; 1756 Zeichen; Bediener: HELM Pr.: C; Kunde: 40807 L393umbe15 (1) Assent delivered on 16 December 1987 (not yet published in the Official Journal). (2) OJ N ° L 133, 21. 5. 1973, p. 2. (3) See page 104 of this Official Journal.